*729MEMORANDUM ***
Omkar Singh Rana, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ summary affirmance of the Immigration Judge’s (“IJ”) denial of his application relief under the Convention Against Torture (“CAT”). Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review for substantial evidence, Malhi v. INS, 336 F.3d 989, 992 (9th Cir.2003), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility finding because the IJ found that Rana’s testimony was “extremely vague” and included several inconsistencies that went to the heart of his claim regarding when he was arrested, how many times his father and brother were arrested, his whereabouts during the time he was in hiding, and his involvement in the Sikh Student Federation. See Singh-Kaur v. Ashcroft, 183 F.3d 1147, 1151-52 (9th Cir.1999). The record does not compel the conclusion that Singh’s testimony was credible. See Malhi, 336 F.3d at 993.
Substantial evidence therefore supports the IJ’s conclusion that Singh is not entitled to relief under the CAT because he did not demonstrate that it is more likely than not that he would be tortured upon return to India. See id.
PETITION FOR REVIEW DENIED.

 xhiS disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.